Citation Nr: 0308059	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  95-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
incisional hernia with residual scar, status post 
appendectomy prior to January 1, 2003.

2.  Entitlement to a compensable rating for incisional hernia 
with residual scar, status post appendectomy from January 1, 
2003.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to November 1986.  These matters come to the 
Board of Veterans' Appeals (Board) on appeal of an August 
1994 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in San Diego, California, 
which, in initially granting service connection for 
"incisional hernia, status post appendectomy," assigned a 
10 percent disability rating, effective January 18, 1994.  
The veteran later withdrew his request to have a hearing 
before a member of the Board in April 1995.  A February 2001 
supplemental statement of the case (SSOC) recharacterized the 
issue as "incisional hernia with residual scar, status post 
appendectomy."  By RO rating decision of October 2002, the 
10 percent rating assigned by the RO in August 1994 was 
reduced, and a zero percent rating, effective January 1, 
2003, was assigned.  As such, the Board is of the opinion 
that these matters are more appropriately stated as on the 
title page of this decision.

Although the issue of entitlement to assignment of a higher 
rating for anxiety reaction was also originally on appeal, 
the veteran withdrew that issue in April 1997.


FINDINGS OF FACT

1.  Prior to January 1, 2003, the veteran's incisional hernia 
with residual scar, status post appendectomy disability was 
manifested by subjective complaints of a gradual bulging of 
his right abdominal wall, which was associated with abdominal 
pain; objectively, neither postoperative ventral hernia wound 
residuals with weakening of abdominal wall and indication for 
a supporting belt, nor scarring productive of any impairment 
of function was demonstrated.  

2.  From January 1, 2003, the record is devoid of medical 
evidence concerning the veteran's incisional hernia with 
residual scar, status post appendectomy disability; review of 
the medical evidence of record shows that symptomatology 
associated with the veteran's service-connected disability at 
issue was last manifested in 1994 by a level of severity 
which would have warranted a compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for incisional hernia with residual scar, status post 
appendectomy prior to January 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114 
(Diagnostic Codes 7338 and 7339) (2002), and 4.118 
(Diagnostic Codes 7803, 7804, 7805 (in effect prior to and 
after August 30, 2002)).

2.  The criteria for entitlement to a compensable rating for 
incisional hernia with residual scar, status post 
appendectomy from January 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114 
(Diagnostic Codes 7338 and 7339) (2002), and 4.118 
(Diagnostic Codes 7803, 7804, 7805 (in effect prior to and 
after August 30, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met with respect to the matter addressed below.  

By means of an August 1994 rating decision and a statement of 
the case in February 1995, the veteran was notified of the 
pertinent laws and regulations.    An October 2001 letter 
outlined generally the veteran's and VA's respective 
responsibilities in evidentiary development, satisfying the 
notice requirements set out by the United States Court of 
Veterans Appeals (Court) in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter additionally referenced specific 
evidence which had been obtained to assist the veteran in the 
development of his claim.  In October 2001 the veteran 
informed VA that he had no additional evidence to submit in 
support of his appeal.  A July 2002 SSOC proposed that the 10 
percent rating assigned to the veteran's service-connected 
hernia/scar disorder be reduced to zero percent, and informed 
the veteran why such a reduction was warranted.  A rating 
decision and SSOC, both dated in October 2002, informed the 
veteran that the reduction from 10 to zero percent had been 
effectuated, effective January 1, 2003, and informed the 
veteran why the reduction had been implemented.  

The RO has obtained the veteran's service treatment records 
as well as VA and private medical records.  He has not 
mentioned any outstanding records that might support his 
claim or affect its outcome.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  There is no indication that the evidentiary record 
is incomplete.  No further notice or assistance to the 
veteran in the development of evidence is required.  The RO 
has complied with, or exceeded, the mandates of the VCAA and 
its implementing regulations.

Factual Background

An April 1994 private treatment record includes a diagnosis 
of ventral hernia.  

On VA intestine examination in May 1994 it was noted that the 
veteran had a ruptured appendix in 1977 [during his period of 
active service] and underwent surgery at that time.  He 
subsequently developed an incisional hernia in the right 
lower quadrant which gave him occasional abdominal aching.  
Examination of the abdomen revealed a grossly obese 
protuberant abdomen with a right lower quadrant scar 
approximately 10 centimeters (cm.) in diameter and reducible 
incisional hernia.  The diagnosis was, in pertinent part, 
incisional hernia from the appendectomy, with mild 
discomfort.  

A June 1994 VA pathologic report includes diagnoses of 
cicatrix and hernia sac, clinically right.  A June 1994 VA 
operative report shows that the veteran underwent incisional 
hernia repair.  

The RO granted service connection for "incisional hernia, 
status post appendectomy" in August 1994, and assigned a 10 
percent rating, effective January 18, 1994.  The veteran 
perfected a timely appeal to this rating decision.

On VA digestive conditions examination in August 2000 the 
veteran provided a history of noticing a gradual bulging of 
his right abdomen wall following his 1977 appendectomy 
surgery on the surgical incision.  This was associated with 
abdominal pain, especially when coughing, sneezing, straining 
during defecation and during physical exercise.  The report 
also noted that the surgical incisional wound associated with 
the above-described June 1994 ventral (incisional) hernia 
repair left a dark brown, linear flat scar on the right lower 
abdomen, measuring 12 cm. in length and 2 cm. in width.  
Also, a 1 cm. radius scar from the healed wound of the drain 
on the right flank was noted.  Under the "Subjective 
Complaints" section of the examination report, no bulging of 
the abdominal wall, no pain of the abdomen, and no pain in 
the scar or sensory changes was recorded.  Examination showed 
no inguinal nor ventral hernia.  The scars were not inflamed 
or ulcerated, formed no cheloid formation, and were neither 
tender nor disfiguring.  The diagnoses included status post 
appendectomy for perforated appendix in 1977, and status post 
ventral (incisional) hernia repair in 1994 status post 
appendectomy scar, no recurrence until now, no complaints.  

The RO informed the veteran in July 2002 of its proposal to 
reduce the 10 percent rating assigned to his hernia disorder 
to zero percent.  The veteran was provided 60 days in which 
to supply evidence showing why the proposed change should not 
be made.  He did not respond.  A rating decision and SSOC, 
both dated in October 2002, informed the veteran that the 
reduction from 10 to zero percent had been implemented, 
effective January 1, 2003.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected incisional hernia, status 
post appendectomy scar has been rated under Diagnostic Code 
(Code) 7805 and Code 7338.  Code 7805 provides that "other" 
scars are to be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118 (effective prior to August 30, 
2002).  Under Code 7338, (hernia, inguinal), a noncompensable 
evaluation is provided for an inguinal hernia which is small 
and reducible or when there is no true hernia protrusion or 
where the condition has not been operated on but is 
remediable.  A 10 percent evaluation is provided for a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or a belt.  A 30 percent evaluation 
is provided when there is a small postoperative recurrent 
hernia or the hernia is unoperated and irremediable and not 
well supported by a truss or not readily reducible.  38 
C.F.R. § 4.114, Code 7338.

Other potentially applicable codes include Code 7803, which 
provides that a 10 percent maximum rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and Code 7804 which provides a maximum 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (effective prior to August 
30, 2002).  Also potentially for application in this case is 
Code 7339, (hernia, ventral, postoperative), under which a 
noncompensable rating is warranted for healed postoperative 
wounds, with no disability, where a belt is not indicated.  A 
20 percent rating is warranted for a small hernia that is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with a 
weakening abdominal wall and indication for a supporting 
belt.  A 40 percent rating is warranted for a large hernia 
that is not well supported by a belt under ordinary 
conditions.  A 100 percent rating is warranted for a massive, 
persistent hernia, severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114, Code 7339.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran was informed of these regulatory changes 
as part of a SSOC mailed to him in January 2003.  

Under the revised rating criteria, Code 7805 remained 
unchanged.  Under the revised Code 7804, a 10 percent rating 
is warranted for scars which are superficial and painful on 
examination; Note (1) to this Code indicates that a 
superficial scar is one not associated with underlying tissue 
damage.  Under the revised Code 7803, a 10 percent rating is 
warranted for a superficial unstable scar; Note (1) to this 
Code indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  The Board also notes here that Diagnostic Code 7802 
now provides for a 10 percent rating for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion if the scar covers an area or areas of 
144 square inches (929 sq. cm.) or greater.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board observes that two ratings 
(one for the period of time prior to January 1, 2003, the 
other for the time from January 1, 2003) have been assigned 
by the RO. 

Analysis

Concerning entitlement to a rating in excess of 10 percent 
for incisional hernia with residual scar, status post 
appendectomy prior to January 1, 2003, to warrant the next 
higher, 20 percent, rating, under Code 7339, a small hernia 
that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or postoperative 
wounds with a weakening abdominal wall and indication for a 
supporting belt need be shown.  The medical evidence of 
record does not support such a finding.  On May 1994 VA 
examination mild discomfort was noted to be associated with 
the veteran's incisional hernia from his prior appendectomy.  
Findings reflective of either a weakened abdominal wall or 
indication for the use of a supporting belt were not present.  
Also, on VA examination in August 2000 the veteran made no 
complaints regarding either his abdomen or scar, and the 
presence of a hernia was not demonstrated.  Additionally, 
under either the old or revised regulations (Codes 7803 and 
7804) pertaining to the rating of skin disorders, a rating in 
excess of 10 percent is not shown to be assignable.  Also, as 
limitation of function of the veteran's abdominal region 
before January 1, 2003, has not been medically documented, a 
rating in excess of 10 percent is not potentially for 
application in this case pursuant to Code 7805.  

Addressing the matter of whether or not a compensable rating 
is for assignment for the veteran's service-connected 
hernia/scar disability from January 1, 2003, the evidence of 
record simply does not include medical findings sufficient to 
warrant a compensable rating under the applicable rating 
criteria.  In fact, on VA examination in August 2000 medical 
findings relating to the veteran's status post appendectomy 
procedure and ventral (incisional) hernia repair, as well as 
to the associated scar residuals, were not shown to be of a 
level of severity which would warrant the assignment of a 
compensable rating pursuant to any of the applicable rating 
criteria (either old or revised).  The Board finds it 
particularly noteworthy that review of the medical evidence 
of record shows that symtomatology associated with the 
veteran's service-connected disability at issue appears to 
have been last manifested by a level of severity which would 
have warranted a compensable rating in 1994.  The Board also 
observes that the veteran was provided the opportunity to 
provide VA with additional evidence in support of his claim 
in January 2003.  He did not do so.  

The medical evidence simply does not reflect symptoms 
warranting a rating in excess of 10 percent under any 
formulation under either the old or the new/revised rating 
criteria prior to January 1, 2003.  Likewise, the medical 
evidence clearly does not reflect symptoms warranting a 
compensable rating under any formulation under either the old 
or the new/revised rating criteria from January 1, 2003

At this point, the Board notes that during the course of the 
appeal, the RO found that the evidence warranted a 
noncompensable rating effective from January 1, 2003.  
Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
To the extent that a portion of this appeal may be governed 
by laws and regulations pertaining to reductions of ratings, 
the Board finds that assignment of the noncompensable rating 
from January 1, 2003, was warranted.  

The Board first observes that the veteran was timely notified 
of the proposed reduction and given the opportunity to submit 
additional evidence and request a predetermination hearing 
pursuant to 38 C.F.R. § 3.105.  Further, the record shows 
that the provisions of 38 C.F.R. § 3.344 pertaining to 
ratings which have continued for 5 years or more have also 
been met.  See generally Brown v. Brown, 5 Vet. App. 413 
(1993).  Looking to the veteran's disability in relation to 
its history it is clear from the competent evidence of record 
that there has been an actual change in the condition for the 
better.  Specifically, the August 2000 VA examination found 
no evidence of a hernia, and the scar was not inflamed, 
ulcerated, tender or disfiguring.  There was no bulging of 
the abdominal wall, no abdominal pain, and no pain or sensory 
changes associated with the residual scar.  The medical 
evidence upon which the initial 10 percent rating was based 
showed discomfort and pain after the surgery.  In contrast, 
the August 2000 examination showed a residual scar, but 
virtually no symptomatology or resulting impairment.  The 
assignment of a noncompensable rating from January 1, 2003, 
was therefore supported by the evidence from a historical 
perspective and such evidence showed an actual change in 
condition for the better.  38 C.F.R. §§ 4.1, 4.13.  The 
preponderance of the evidence supported assignment of a 
noncompensable rating.  Brown, 5 Vet. App. at 421.


ORDER

A rating in excess of 10 percent for incisional hernia with 
residual scar, status post appendectomy, prior to January 1, 
2003, is not warranted.  A compensable rating for incisional 
hernia with residual scar, status post appendectomy, from 
January 1, 2003, is not warranted.  The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

